FOR PUBLICATION

    UNITED STATES COURT OF APPEALS
         FOR THE NINTH CIRCUIT

 ALTERA CORPORATION &                            Nos. 16-70496
 SUBSIDIARIES,                                        16-70497
               Petitioner-Appellee,
                                                   Tax Ct. Nos.
                     v.                              6253-12
                                                     9963-12
 COMMISSIONER OF INTERNAL
 REVENUE,                                            ORDER
            Respondent-Appellant.

                      Filed August 7, 2018

   Before: Sidney R. Thomas, Chief Judge, and Susan P.
    Graber and Kathleen M. O’Malley * Circuit Judges.


                             ORDER

    The Opinions filed July 24, 2018, are hereby withdrawn
to allow time for the reconstituted panel to confer on this
appeal.




    *
      The Honorable Kathleen M. O’Malley, United States Circuit Judge
for the U.S. Court of Appeals for the Federal Circuit, sitting by
designation.